            Case 1:19-cv-11547-CM Document 36 Filed 09/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN TALBERT WILLIAMS,
                              Plaintiff,
                                                                    19-CV-11547 (CM)
                     -against-
                                                                  BAR ORDER UNDER
UNITED STATES OF AMERICA                                            28 U.S.C. § 1651
(DEPARTMENT OF TREASURY), et al.,
                              Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff filed this action pro se. By order dated January 14, 2020, the Court noted that

each day since filing the 677-page complaint in this action, Plaintiff had delivered several

hundreds of pages of additional documents to the Court’s Pro Se Intake Unit for filing, and

directed Plaintiff to limit any future filings in this action to ten pages unless he first receives

leave from the Court to exceed that limit. (ECF No. 25.) On January 24, 2020, the Court

dismissed the action as frivolous, noted Plaintiff’s history of frivolous and vexatious litigation,

and ordered Plaintiff to show cause within thirty days why he should not be barred from filing

further actions in forma pauperis (IFP) in this Court without prior permission. Plaintiff filed an

affirmation on January 28, 2020. 1

        Plaintiff’s affirmation is not a departure from his previous filings. For example, he writes,

        The original action brought to the District Court in 2015 is claimed to have been
        mislabeled as a Civil Rights matter, filed primarily in notes due to fear of PLAINTIFFs’
        life for a claimed conspired jail sentence, connected to a claimed unconstitutional NYPD
        ticket, where such is claimed to be connected to acts of enterprise corruption in
        connection with PLAINTIFFs’ alleged securitized beneficial (custodial and irrevocable)

        1
          On February 3, 2020, before the Court was able to review his affirmation and determine
whether to issue a bar order, Plaintiff filed a notice of appeal. (ECF No. 33.) In a Mandate
received by the Court on September 10, 2020, the Second Circuit Court of Appeals dismissed
Plaintiff’s appeal as “lack[ing] an arguable basis either in law or in fact.” (ECF No. 35) (citing
Neitzke v. Williams, 490 U.S. 319, 325 (1989)).
          Case 1:19-cv-11547-CM Document 36 Filed 09/21/20 Page 2 of 3




        trust (the LINDA WILLIAMS BENEFICIAL TRUST) and Individual Retirement
        Account of his deceased mother, MRS. LINDA PAUL STREGER WILLIAMS.

(ECF No. 32, at 2.)

       In this action, the COMPLAINT (143 PAGES, without accompanying appendices and
       exhibits), the Ferderal Court [sic] again states PLAINTIFFs’ is frivolous and has now
       committed an act of war upon a citizen of the United States’ life. The COMPLAINT
       is axiomatic by viewing all of PLAINTIFFs’ filings. PLAINTIFF intends to appeal for
       the sake of appealing, however, cannot obtain proper protection for his securitized assets
       or his life.

(Id. at 2-3) (emphasis in original).

       YOU ARE WARNED OF YOUR ACTIONS TO COMMIT AN ACT OF WAR & I
       HAVE NO OTHER CHOICE BUT TO FIGHT BACK. I HAVE TRIED EVERY OTHER
       COURSE OF ACTION. THE UNITED STATES FEDERAL COURTS HAVE MADE
       THEMSELVES AN ENEMY.

(Id. at 3) (emphasis in original).

       Plaintiff attaches to his affirmation multiple appendices, apparently directed at seeking

the New York and United States Attorneys General’s participation in “the sought after

preliminary discovery conference.” (Id. at 7.)

       Plaintiff’s arguments against imposing the bar order are insufficient.

                                          CONCLUSION

       The Court bars Plaintiff from filing future civil actions IFP in this Court without first

obtaining from the Court leave to file. See 28 U.S.C. § 1651. Plaintiff must attach a copy of his

proposed complaint and a copy of this order to any motion seeking leave to file. The motion

must be filed with the Pro Se Intake Unit of this Court. If Plaintiff violates this order and files an

action without filing a motion for leave to file, the Court will dismiss the action for failure to

comply with this order.

       Plaintiff is further warned that the continued submission of frivolous documents may

result in the imposition of additional sanctions, including monetary penalties. See id.



                                                  2
           Case 1:19-cv-11547-CM Document 36 Filed 09/21/20 Page 3 of 3




         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 21, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  3
